DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-12, 14-16, 18-20 are currently pending in the application
Claims 1-12, 14-16, 18-20 are rejected.
This action is made FINAL.
Response to Amendments
The Amendment filed 04/07/2021 has been entered. Claims 1-12, 14-16, 18-20 remain pending in the application. Figure 4 is indicated as being filed with the response but is missing therefore the drawing objections previously set forth in the Non-Final rejection mailed on 12/07/2020 are maintained. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
A power source to pump the composition
timer for spraying the composition for a single use
measuring device for spraying the composition for a single use
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-12, 14-16, 18-20 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 10, 16, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The claims recite “using bolts, screws, nails, stakes, or any other (suitable) connectors.” Thereby rendering the claims indefinite. 

	Claims 2-9, 11, 14-15, 18-20 are also rejected based on their dependency. 
Claim 3 recites “the attachment means”.  There is insufficient antecedent basis for this limitation in the claim.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “attachment means” in claim 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-2, 4-7, 10-12, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brookins (US10028497B1) in view of Fussell (US20190387708A1).
	Regarding claim 1:
Brookins teaches:
An arthropod spray station system comprising: (Figures and Abstract)
a composition for repelling or killing an arthropod; (Figure 9, Reference 304, column 5, lines 22-31)
a storage container (Figure 1, Reference 110)
comprising a reservoir (figures 5-7, reference 140)
for storing the composition; (column 6, lines 61-62)
a spray nozzle for spraying the composition onto an animal or an object; (Figure 9, Reference 302, column 5, lines 32-33, column 9, lines 23-25)
tubing connecting the reservoir to the spray nozzle; (Figures 4-10, Reference 280, 276, 300)
a power source to pump the composition from the storage container through the tubing to the spray nozzle; and (Figure 6, Reference 176, column 7, lines 30-33)

one or more connectors for connecting the storage container to an indoor or outdoor, ground-level or floor-level substrate to maintain the storage container in an upright fixed position, wherein the substrate comprises any solid surface to which the storage container is installable using bolts, screws, nails, stakes, or any other connectors.
Fussell teaches:
a spray station system (Figures and Abstract) 
comprising a storage container (Figures 1-6, see storage container’s main body)
one or more connectors for connecting the storage container to an indoor or outdoor, ground-level or floor-level substrate to maintain the storage container in an upright fixed position, wherein the substrate comprises any solid surface to which the storage container is installable using bolts, screws, nails, stakes, or any other connectors. (Figure 2, para0044-0045, see stakes which are inserted through holes on the mount which connects the storage container to an indoor or outdoor, ground-level or floor-level substrate such as a ground or base mat)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spray station system of Brookins such that it comprises one or more connectors as taught by Fussell to securely attach the device to a ground surface to prevent the spray station from tipping over while, in use or, being fill with fluid to prevent composition waste. 
	Regarding claim 2:
Brookins as modified by Fussell discloses all the limitations of claim 1. Brookins teaches:
further comprising a pump (Figure 6, Reference 180)
for pumping flea repellent from the reservoir through the tubing to the spray nozzle. (column 9, lines 22-28, lines 31-37)
Brookins doesn’t explicitly teach:
further comprising a vacuum pump. 
However, it would have been an obvious substitution of functional equivalents to substitute a pump for a vacuum pump, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious to substitute the pump of Brookins for a vacuum pump since the composition within the storage container would still be pumped through the tubing to the nozzle with the added feature to suction the air inside the spray device to prevent corrosion of the internal parts of the spray device. 
Regarding claim 4:
Brookins as modified by Fussell discloses all the limitations of claim 1. Brookins further teaches:
wherein the composition for repelling or killing the arthropod comprises at least one composition selected from the group consisting of: an insecticide, a parasiticide, a pesticide, a dewormer, a flea repellent, a tick repellent, a mosquito repellent, an arthropod repellent, and a combination of two or more of the foregoing. (column 9, lines 42-47, column 5, lines 26-31)
Regarding claim 5:
Brookins as modified by Fussell discloses all the limitations of claim 1. Brookins further teaches:
wherein the arthropod comprises a flea, a tick, a fly, a mite, a biting insect, or any other pest that attacks or parasitizes the animal. (column 5, lines 26-31)
	Regarding claim 6:
Brookins as modified by Fussell discloses all the limitations of claim 1. Brookins teaches:
wherein the spray station system is usable for campers, boats, barns, recreational vehicles, etc. (column 5, lines 13-15)
Brookins doesn’t teach:
wherein the animal comprises a dog, a cat, another pet animal, a bovine, a horse, a hog or pig, a poultry bird, another livestock animal, a zoo or other captive animal, or a wild animal.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The arthropod spray station device of Brookins could certainly be used on a dog, cat, another pet animal, a bovine, a horse, a hog or pig, a poultry bird, another livestock animal, a zoo or other captive animal, or a wild animal. Therefore this functional limitation is met. 
If applicant disagrees then Fussell further teaches:
wherein the animal comprises bovine, livestock, zoo or a captive animal ( para0004, Fig. 6)
It would have been obvious to one of ordinary skill to modify the spray station system of Brookins such that it is capable of use with an animal such as a pig as disclosed by Fussell to treat or protect farm animals from diseases or pests. 
Regarding claim 7:
Brookins as modified by Fussell discloses all the limitations of claim 1. Brookins further teaches:
further comprising a button that is actuated to enable the device to spray the composition. (Figures 2,7 Reference 232, column 6, lines 42-43)
Regarding claim 10:
Brookins teaches:
An arthropod spray station system comprising: (Figures and Abstract)
a storage container (Figure 1, Reference 110)
for storing a composition for repelling or killing an arthropod; (Figure 9, Reference 304, column 5, lines 22-31)
a spraying device for spraying the composition onto an animal or an object; (Figure 9, Reference 302, column 5, lines 32-33, column 9, lines 23-25)
tubing connecting the storage container to the spray device; (Figures 4-10, Reference 280, 276, 300)
and an ejection device for pumping the composition from the storage container through the tubing to the spray device. (Figure 6, Reference 180, column 9, lines 22-28, lines 31-37)
Brookins doesn’t teach:
and one or more connectors for connecting the storage container to an indoor or outdoor, ground-level or floor-level substrate to maintain the storage container in an upright fixed position, dated December 7, 2020wherein the substrate comprises any solid surface to which the storage container is installable using bolts, screws, nails, stakes, or any other suitable connectors.
Fussell teaches:
a spray station device (Figures and Abstract) 
comprising a storage container (Figures 1-6, see storage container’s main body)
one or more connectors for connecting the storage container to an indoor or outdoor, ground-level or floor-level substrate to maintain the storage container in an upright fixed position, wherein the substrate comprises any solid surface to which the storage container is installable using bolts, screws, nails, stakes, or any other suitable connectors. (Figure 2, para0044-0045, see stakes which are inserted through holes on the mount which connects the storage container to an indoor or outdoor, ground-level or floor-level substrate such as a ground or base mat)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spray station device of Brookins such that it comprises one or more connectors as taught by Fussell to securely attach the device to a ground surface to prevent the spray station from tipping over while, in use or, being fill with fluid to prevent composition waste. 
Regarding claim 11:
Brookins as modified by Fussell discloses all the limitations of claim 10. Brookins further teaches:
wherein the ejection device comprises a pump or an ejector. (Figure 6, Reference 180, column 9, lines 22-28, lines 31-37)
	Regarding claim 12:
Brookins as modified by Fussell discloses all the limitations of claim 10. Brookins teaches:
further comprising a pump (Figure 6, Reference 180) (column 9, lines 22-28, lines 31-37)
Brookins doesn’t explicitly teach:
further comprising a vacuum pump. 
.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious to substitute the pump of Brookins for a vacuum pump since the composition within the storage container would still be pumped through the tubing to the nozzle with the added feature to suction the air inside the spray device to prevent corrosion of the internal parts of the spray device. 
Regarding claim 16:
Brookins teaches:
a method for repelling or killing an arthropod that attacks or parasitize an animal: the method comprising the step of: (a) spraying a composition for repelling or killing an arthropod onto an animal or an object (Figure 9, Reference 304, column 5, lines 22-31)
using an arthropod spray station device comprising: (figures and abstract)
a storage container (Figure 1, Reference 110)
for storing a composition for repelling or killing an arthropod; (Figure 9, Reference 304, column 5, lines 22-31)
a spray device for spraying the composition onto an animal or an object; (Figure 9, Reference 302, column 5, lines 32-33, column 9, lines 23-25)
tubing connecting the storage container to the spray device; (Figures 4-10, Reference 280, 276, 300)
and an ejection device for pumping the composition from the storage container through the tubing to the spray device. (Figure 6, Reference 180, column 9, lines 22-28, lines 31-37)
Brookins doesn’t teach:
and 6Application Serial No. 16/235,393Docket No. 10399-0003 (b) attaching the arthropod spray station device to an indoor or outdoor, ground-level or floor-level substrate using one or more connectors for connecting the storage container to the substrate to maintain the storage container in an upright fixed position, wherein the substrate comprises any solid surface to which the storage container is installable using bolts, screws, nails, stakes, or any other suitable connectors. 
Fussell teaches:
a method for repelling or killing pests using a spray station device (Figures 1-6 and para0016) 
comprising a storage container (Figures 1-2, see storage container’s main body)
attaching the spray station device to an indoor or outdoor, ground-level or floor-level substrate using one or more connectors for connecting the storage container to the substrate to maintain the storage container in an upright fixed position, wherein the substrate comprises any solid surface to which the storage container is installable using bolts, screws, nails, stakes, or any other suitable connectors.  (Figure 2, para0044-0045, see stakes which are inserted through holes on the mount which connects the storage container to an indoor or outdoor, ground-level or floor-level substrate such as a ground or base mat)

Regarding claim 18:
Brookins as modified by Fussell discloses all the limitations of claim 16. Brookins further teaches:
wherein step (a) of the method further comprises the step of: (c) placing into the storage container the composition, wherein the composition comprises at least one composition selected from the group consisting of an insecticide, a parasiticide, and a combination of two or more of the foregoing. (column 9, lines 42-47, column 5, lines 26-31)
Regarding claim 19:
Brookins as modified by Fussell discloses all the limitations of claim 16. Brookins further teaches:
wherein step (a) of the method further comprises the step of: (d) placing into the storage container the composition, wherein the composition comprises at least one composition selected from the group consisting of: a flea repellent, a tick repellent, a mosquito repellent, an arthropod repellent, and a 16Attorney Docket 10399-0003 combination of two or more of the foregoing (column 9, lines 42-47, column 5, lines 26-31)
Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brookins (US10028497B1) in view of Fussell (US20190387708A1) and in view of Ciavarella et al. (USRE48010E). 
Regarding claim 3:

wherein the attachment means is a base attached to the storage container, wherein the base is attached to the substrate. (See Figs 1-2, the two mounts attached to the lower sides of the main body, and further attached to the substrate (ground surface))
Brookins as modified by Fussell doesn’t teach:
wherein the attachment means is a base on which the storage container is installed, wherein the base is attached to the substrate. 
Ciavarella teaches:
a spray station device (Figures and abstract)
comprising a storage container (Figure 2, Reference 206)
a composition (Figure 2, Reference 208)
an attachment means for connecting the storage container to a substrate (Figure 2, Reference 202)
wherein the attachment means is a base on which the storage container is installed, wherein the base is attached to the substrate. (Figure 2, References 202, 206 column 3, lines 36-42, and column 3, line 64-column 4, line 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spray station device of Brookins and Fussell such that it comprises a singular base disclosed by Ciavarella to provide structural support to the container when formed from a singular base, since it has been held that forming in one piece an article which has formerly Howard v. Detroit Stove Works, 150 U.S. 164 (1893) 
Claim(s) 8-9, 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brookins (US10028497B1) in view of Fussell (US20190387708A1) and in view of Springer et al. (US5344075).
	Regarding claims 8/14:
Brookins as modified by Fussell discloses all the limitations of claim 1/10. However, Brookins as modified by Fussell doesn’t teach:
further comprising a timer for spraying the composition for a single use, wherein the single use comprises a predetermined period of time, and for discontinuing spraying of the composition after the predetermined period of time expires.
Springer teaches:
a spray station system (figures and abstract)
a storage container (Figure 1, Reference 11)
a composition (Figure 1, Reference 12)
a spray device spraying the composition onto an animal or an object (Figure 1, Reference 26)
tubing (Figure 1-2, Reference 24)
a pump for pumping the composition from the storage container through tubing (Figure 2, Reference 18)
further comprising a timer for spraying the composition for a single use, wherein the single use comprises a predetermined period of time, and for discontinuing spraying of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod spray station system of Brookins as modified by Fussell such that it comprises a timer for spraying the composition for a single use for a predetermined period of time/cycle as taught by Springer to allow for precise and timed flow to prevent composition waste. 
	Regarding claim 9/15:
Brookins as modified by Fussell discloses all the limitations of claim 1/10. However, Brookins as modified by Fussell doesn’t teach:
further comprising a measuring device for spraying the composition for a single use, wherein the single use comprises a predetermined amount of the composition, and for discontinuing spraying of the composition after the predetermined amount of composition is depleted.
Springer teaches:
a spray station system (figures and abstract)
a storage container (Figure 1, Reference 11)
a composition (Figure 1, Reference 12)
a spray device spraying the composition onto an animal or an object (Figure 1, Reference 26)
tubing (Figure 1-2, Reference 24)
a pump for pumping the composition from the storage container through tubing (Figure 2, Reference 18)
further comprising a measuring device for spraying the composition for a single use, wherein the single use comprises a predetermined amount of the composition, and for discontinuing spraying of the composition after the predetermined amount of composition expires. (Figure 2, Reference 30, column 1, lines 27-31, column 3, lines 2-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod spray station system of Brookins as modified by Fussell such that it comprises a measuring device for spraying the composition for a single use for a predetermined and measured amount as taught by Springer to allow for precise and premeasured flow to prevent composition waste. 
	Regarding claims 20:
Brookins as modified by Fussell discloses all the limitations of claim 16. However, Brookins as modified by Fussell doesn’t teach:
further comprising at least one of the steps of: (e) providing the spray station device with a timer and using the timer to spray the composition for a single use, wherein the single use comprises a predetermined period of time, and to discontinue spraying of the composition after the predetermined period of time expires;
and (f) providing the spray station device with a measuring device and using the measuring device to spray the composition for a single use, wherein the single use comprises a predetermined amount of the composition, and to discontinue spraying of the composition after the predetermined amount of composition is depleted.

a spray station device comprising (figures and abstract)
a storage container (Figure 1, Reference 11)
a composition (Figure 1, Reference 12)
a spray device spraying the composition onto an animal or an object (Figure 1, Reference 26)
tubing (Figure 1-2, Reference 24)
a pump for pumping the composition from the storage container through tubing (Figure 2, Reference 18)
providing the spraying device with a timer and using the timer to spray the composition for a single use, wherein the single use comprises a predetermined period of time, and to discontinue spraying of the composition after the predetermined period of time expires; (Figure 2, Reference 30, column 1, lines 27-31, column 3, lines 2-5)
providing the spray station with a measuring device and using the measuring device to spray the composition for a single use, wherein the single use comprises a predetermined amount of the composition, and to discontinue spraying of the composition after the predetermined amount of composition is depleted. (Figure 2, Reference 30, column 1, lines 27-31, column 3, lines 2-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arthropod spray station system of Brookins as modified by Fussell such that it comprises a timer/measuring device for spraying the composition for a single use for a . 
Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered and are not fully persuasive. 
In regards to applicant’s arguments regarding the 102 rejections in view of
Brookins.
 Applicant's arguments, see pages 8+10 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Fussell. See rejection above.
In regards to applicant’s arguments regarding the 103 rejections of claim 3 +13 in view of Brookins and Ciavarella. (Claim 13 is now canceled)
Brookins does not describe an attachment to a floor or ground substrate via a base and one or more connectors as required by claims 1+3. Ciavarella describes an attachment via a base and one or more connectors to a substrate surface which can be but not limited to “a surface, such as a surface of a wall, ceiling, door…” 
	Although Ciavarella does not specifically disclose a ground surface as the substrate it can well likely be secured onto a ground surface and still function the same. A device of the prior art meets a functionally-defined limitation if it is capable of the recited function, and the prior art reference need not envision the device actually being used to perform the claimed function. In re Schreiber, 128 F.3d 1473,1477 (Fed. Cir. 1997). Claim 3 is rejected in view of Brookins, Fussell, and Ciavarella. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the one or more connectors of the art:
US 20200236909 A1
US 20200045933 A1
US 20080127903 A1
US 8353260 B1
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHADA ALGHAILANI
Examiner
Art Unit 3643


/MARC BURGESS/Primary Examiner, Art Unit 3642